        Case 1:19-cv-03743-SDG Document 21 Filed 04/06/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JOYCE COUNCIL, on behalf of                       )
herself and all others similarly situated,        )
                                                  )
                    Plaintiff,                    )
                                                  )     Civil Action No.
      v.                                          )     1:19-cv-03743-SDG
                                                  )
PIONEER CREDIT RECOVERY, INC.,                    )
                                                  )
                    Defendant.                    )

                          STIPULATION OF DISMISSAL

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Joyce Council and

Defendant Pioneer Credit Recovery, Inc. stipulate to the dismissal of Plaintiff’s

claims, with each party to bear its own attorneys’ fees and costs.

Respectfully submitted this 6th day of April 2020.

  /s/ Shireen Hormozdi                           /s/ Andrew Z. Smith
 Shireen Hormozdi                                Andrew Z. Smith
 HORMOZDI LAW FIRM, LLC                          Greenberg Traurig LLP
 1770 Indian Trial Lilburn Road                  Terminus 200
 Suite 175                                       3333 Piedmont Road NE, Suite 2500
 Norcross, GA 30093                              Atlanta, Georgia 30305
 Phone: (678) 395-7795                           Phone: (678) 553-2100
 Fax: (866) 929-2434                             Fax: (678) 553-2212
 shireen@norcrosslawfirm.com                     smithaz@gtlaw.com

 Attorney for Plaintiff                          Attorney for Defendant



                                             1
        Case 1:19-cv-03743-SDG Document 21 Filed 04/06/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

       I hereby certify that on this date, April 6, 2020, I electronically filed the
foregoing Stipulation of Dismissal with the Clerk of the United States District Court
for the Northern District of Georgia via the Court’s CM/ECF system, thereby also
automatically serving by email notification all attorneys of record.


                                       /s/ Shireen Hormozdi
                                       Shireen Hormozdi




                                         2
